Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Amendment filed February 24, 2021 in response to the Office Action of December 11, 2020 is acknowledged and has been entered. Claims 1-3, 7-13, 15-16 and 19 have been amended. Claims 4-6, 14 and 17-18 has been canceled. Claims 1-3, 7-13, 15-16 and 19-20 are pending and under examination in this Office action.

Response to Amendment
The objections to claims 2-10 and 12-15 are now withdrawn in view of the claim amendment or claim cancellation.
The rejections to claims 6-8 and 16-20 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment or claim cancellation. 
The rejection to claims 1-8 and 10-20 under 35 U.S.C. 102(a)(1) are now withdrawn in view of the claim amendment or claim cancellation.
The rejection to claim 9 under 35 U.S.C. 103 is now withdrawn in view of the claim amendment or claim cancellation.
in view of the claim amendment, new grounds of rejection under 35 U.S.C. 112(a), written description requirement and 112(b) are now made to the pending claims.



Specification
The disclosure is objected to because of the following informalities: 
In the specification, either as filed or PG Pub, [0075], the last sentence: the term “21-233” should be corrected to --21-23--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-13, 15-16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in lines 18-19, and claim 11 recites in lines 14-15 the limitation “the plurality of risk classification groups are classified based on user information of the subject”. Proper written description cannot be identified for the above limitation.
The specification discloses in [0068] that the processor may predict the cardiovascular disease risk by applying the skin spectrum to a cardiovascular disease risk prediction model, and may classify the cardiovascular disease risk; in [0070]: the cardiovascular disease risk classification data may include user information and risk assessment data based on autofluorescence for the user information; in [0073]: among cardiovascular disease risk prediction models generated into one or more groups according to one or more criteria, the processor may predict a disease by selecting an appropriate cardiovascular disease risk prediction model based on user information; in [0078]: cardiovascular disease risk of the user may be classified; and in [0085]: the cardiovascular disease risk prediction model, which are classified and generated into one or more groups.
Hence, the specification merely discloses that disease risk may be classified, or the prediction models are classified or generated into groups. There is no written description support for the risk classification groups to be classified. Further in regard to the classification being based on user information of the subject. The user information is included in the risk classification data according to [0070]. There is no written description support that the recited classification is based on user information of the subject. 
The dependent claims of the above rejected claims are rejected due to their dependency.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-13, 15-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in lines 4-7 recites the limitations “… an autofluorescence prediction model that is generated to predict autofluorescence of the subject and is generated based on a correlation between a reference light absorbance at a wavelength of a light and a reference autofluorescence intensity, which are pre-measured from a test object” that renders the scope of the claim indefinite based on the following considerations. Claim 11 in lines 6-10 recites equivalent limitations and the following considerations apply to claim 11.
(1) in regard to “…, which are pre-measured”, it is not clear what objects are pre-measured. For examination purpose, it is interpreted such that the reference light absorbance and the reference autofluorescence are pre-measured. 

In the specification, PG Pub US 2019/0076025 A1, the terms “subject”, “test subject” and “test object” are mixedly used. While in at least [0006]-[0009] and [0021], the terms “subject” and “test object” are used when disclosing the optical spectrum and the model, in at least [0016]-[0018], [0054] and [0099]-[0101], it uses only the term “subject” when disclosing the optical spectrum and the model (ex, [0016]: “a spectrometer configured to obtain an optical spectrum from a light that is emitted to and returned from a subject; and a processor configured to generate an autofluorescence prediction model based on a correlation between the optical spectrum and autofluorescence of the subject”. Therefore, it is not clear if these two terms are interchangeable (i.e., they refer to the same), or under any circumstances they are different. Clarification is required. Note that without clarifying how the model is generated (i.e., whether the reference values are from the subject itself or from others), the metes and bounds of claim 1 is indefinite. For examination purpose, it is interpreted that they are different.  
Claim 1 recites in lines 11-14, and claim 11 recites in lines the limitations “apply the predicted autofluorescence to a cardiovascular disease risk prediction model that is generated to predict a risk of developing a cardiovascular disease of the subject based on mapping the predicted autofluorescence to one of a plurality of risk classification groups” that render the scope of the claim indefinite based on the following 
(1) It is not clear whether it is the risk prediction or the model generation that is “based on mapping the predicted autofluorescence to one of a pluratliy of risk classification group”. Grammatically this based-on phrase should modify the most preceding action that it links to, which is the action of risk prediction. However, Applicant’s arguments in Remarks, p.13 appear to consider that the based-on phrase modifies the model generation. Clarification is required. For examination purpose. It is considered that the risk prediction is based on the mapping.
(2) It is not clear of the link between the “cardiovascular disease risk prediction model” and the “plurality of risk classification groups”. It is not clear whether the risk classification data is used to “generate the model” or it is part of the model used to predict the risk. 
The specification does not have an explicit recitation of the terms "mapping” and “risk classification groups”. Their synonyms are considered in light of the content of the specification. In regard to the risk prediction, in [0022]: “a cardiovascular disease risk prediction model generated based on a cardiovascular disease risk classification data”; in [0068]: applying the skin spectrum to a cardiovascular disease risk prediction model, and may classify the cardiovascular disease risk; in [0069]: “a prediction model generated based on the skin spectrum and pre-generated cardiovascular disease risk classification data”; and [0070]: “the cardiovascular disease risk classification data may include user information and risk assessment data based on autofluorescence for the 
(3) it is not clear how an autofluorescence (i.e., a “value”) may be mapped to a risk classification group.
Referring to FIG.2, the age is considered a risk classification group. The predicted autofluorescence is mapped onto the graph that shows autofluorescence values or curves associated with different age and risk. Hence, the mapping apepars to be performed on the predicted autofluorescence value to values associate with a risk classification group. Clarification is required.
Claim 1 recites in lines 12-17 the limitations “to predict a risk of developing a cardiovascular disease of the subject based on mapping the predicted autofluorescence to one of a plurality of risk classification groups; and predict the risk of developing the cardiovascular disease by outputting a result of applying the predicted autofluorescence to the cardiovascular disease risk prediction model” that render the scope of the claim indefinite. It is not clear whether Applicant intends to recite that the risk prediction is performed (1) based on mapping and further (2) by outputting a result, i.e., a two layer prediction, or the risk is predicted based on mapping, and the result of prediction is output. In the specification, at least in [0091], it discloses that the output part may output at least one or more of the disease prediction result and warning information by control of the processor 320. Therefore, the above limitations are interpreted such that the risk is predicted and then output. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Response to Arguments
Applicant’s arguments in regard to the teaching of Maynard has been fully considered but they are moot. In view of the claim amendment, the previous rejections to claims 1-8 and 10-20 under 35 U.S.C. 102 (a)(1), and to claim 9 under 35 U.S.C. 103 are now withdrawn. 
However, despite the withdrawal of Maynard, Examiner addresses Applicant’s assertions below:
1. Applicant asserted that “Maynard fails to disclose that the autofluorescence of the subject is predicted by using the optical spectrum…,without directly measuring any autofluorescence from the subject using fluorescence spectrometer” (Remarks, p.13, ¶-1). Examiner respectfully notes that, though acknowledging that Maynard does not teach the above feature, such a feature is not reflected in the claim either. Claims 1 and 11 recite “a spectrometer configured to obtain an optical spectrum of a subject”. Optical spectroscopy is a general method for characterizing the optical properties of a substance in the region of the electromagnetic spectra. It comprises fluorescent spectroscopy. A fluorescence spectrometer reads on the spectrometer as claimed. 
2. Applicant asserted that “Maynard does not disclose a cardiovascular disease risk prediction model generated based on a correlation between the optical spectrum and cardiovascular disease risk classification data pre-generated based on user information and the predicted autofluorescence” (Remarks, p.14, ¶-2). Examiner respectfully notes that, though acknowledging that Maynard does not teach the above feature, such a feature is not reflected in the claim either. In regard to the “ 
Examiner further notes that, in the above recited claim limitation, the “based on” phrases grammatically modifies the action of predicting the risk. However, based on Applicant’s assertion above, it appears that Applicant intends for such a “based on” phrase to modify the action of generating the model. A rejection under 35 U.S.C. 112(b) is hence raised to address this indefiniteness issue. Please see the rejection section for the details.

Further, new grounds of rejections under 35 U.S.C. 112(a), written description support and 112(b) are now made to claims 1 and 11. 
In order to clearly define the scope of claims 1 and 11, Applicant is requested to clarify (1) when generating the autofluorescence prediction model, whether the reference values used are from the same subject whose optical spectrum is obtained; (2) the role of the pluratliy of risk classification group and its link to the cardiovascular disease prediction model; and (3) which action is based on the recited mapping. 

Based on the above considerations, claims 1-3, 7-13, 15-16 and 19-20 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lutgers et al., “Skin autofluorescence as a noninvasive marker of vascular damage in patients with type 2 diabetes”. Diabetes Care 29: 2654-2659, 2006. This reference discloses that skin autofluorescence reflects vascular damage and was measured non-invasively to correlate with severity of diabetes-related complications.
Gerrits et al., “Skin autofluorescence – a tool to identify type 2 diabetic patients at risk for developing microvascular complications” Diabetes Care 31: 517-521, 2008. This reference discloses that skin autofluorescence is measured as an independent predictor of development of microvascular complications. 
Graaff et al., US 2013/0217984 A1. This reference discloses that skin AF correlates with increased cardiovascular risk. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YI-SHAN YANG/Examiner, Art Unit 3793